Case 4:11-cr-00248-ALM-CAN Document 1600 Filed 08/23/21 Page 1 of 2 PageID #: 5739




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    UNITED STATES OF AMERICA
                                                      §
                                                      §
    v.                                                § Criminal No. 4:11-cr-248-ALM-CAN-11
                                                      §
    STEVEN WILLIAM TAYLOR                             §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On August 18, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

   (Dkt. 1599) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

   for a term of 11 months, to be served consecutively from any other sentence imposed, with no

   supervised release to follow. Additionally, the Magistrate Judge recommended Defendant be

   placed at a Federal Bureau of Prisons facility in the Northern District of Texas, if appropriate.

          Having received the Report of the United States Magistrate Judge and having received

   Defendant’s waiver of his right to object to the proposed findings and recommendations of the

   Magistrate Judge (Dkt. 1598), the Court is of the opinion that the findings and conclusions of the

   Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

   conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

   Bureau of Prisons to be imprisoned for a term of 11 months, to be served consecutively from any

   other sentence imposed, with no supervised release to follow. The Court recommends Defendant

   be placed at a Federal Bureau of Prisons facility in the Northern District of Texas, if appropriate.

          IT IS SO ORDERED.
Case 4:11-cr-00248-ALM-CAN Document 1600 Filed 08/23/21 Page 2 of 2 PageID #: 5740
        SIGNED this 23rd day of August, 2021.




                               ___________________________________
                               AMOS L. MAZZANT
                               UNITED STATES DISTRICT JUDGE




                                        2
